DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 6, 9 – 16, 18, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, at Lines 20 – 23 of Claim 1, Lines 13 – 16 of Claim 15, and Lines 21 – 24 of Claim 19: support for the recitations (in each of Claims 1, 15, and 19) “an adjusted three-dimensional orientation of the second portion, the adjusted three-dimensional orientation of the second portion determined from the three-dimensional orientation of the second portion and the calibration offset” is not found in the Specification. In other words, the Specification does not describe finding an adjusted orientation for the second portion which is based upon the original three-dimensional orientation and the determined calibration offset. The Examiner has reviewed the entire Specification including Paragraph [0024] as indicated by Applicant (REMARKS, Page 10, Lines 7 – 8 (reference 
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed January 05, 2021 have been fully considered. 
	First, the amendments to each of Claims 1, 15, and 19 have overcome the previous grounds for rejection made of record in the Office Action mailed September 11, 2020 with respect to Claims 1 – 6, 9, 10, 12 - 15, 16, 18, and 19.
	Second, new grounds for rejection of Claims 1 – 6, 9, 10 - 15, 16, 18, and 19
as necessitated by amendment to each of Claims 1, 15, and 19 have been presented in instant Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        April 09, 2021